Jfotirtlj Court of Appeals'
                                     %>i\\\ fintanio,

                                          October 3. 2013


                                        No. 04-13-00194-CV


                                           Eusebio Vejil,
                                             Appellant


                                                 v.



                                            Rosita Vejil,
                                              Appellee


                                 Trial Court Case No. 2G12-CI-20I86


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
tactual issues presented in the appeal. See TEX. R. App. P. 39.X. Therefore, all requests for oral
argument arc denied, and the cause is advanced for ON I1R1KFS submission on November 6,
2013. lo the following panel: Chief Justice Stone. Justice Barnard, and Justice Alvarez.       All
parlies will be notified of the Court's decision in this appeal in accordance with TEX. R. Api\ P.
48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. A!1!1. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on October 3, 2013.



                                                             Catherine Stone. Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this October 3. 2013.



                                                              E-ilh H./lottk. Clerk